Exhibit 10.31

 

RESTRICTED STOCK AWARD

(SUPPLEMENTAL)

 

RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) dated as of                 ,
200    , between MIDAS, INC., a Delaware corporation (the “Corporation”), and
                                ,                                         
         of the Corporation (the “Holder”).

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has established
and the shareholders have approved the MIDAS, INC. Stock Incentive Plan (the
“Plan”);

 

WHEREAS, the Board, in accordance with the provisions of the Plan, has selected
the Holder as a salaried key management employee who, in the Board’s judgment,
has significant potential for making substantial contributions to corporate
growth and objectives;

 

WHEREAS, in order to reward the Holder for services to be rendered in a manner
that relates directly to the Corporation’s performance and further the identity
of interests of the Holder and the Corporation’s shareholders through
opportunities for increased stock ownership by the Holder, the Board has
determined that the Holder be granted a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, in consideration of the foregoing and the Holder’s acceptance of
the terms and conditions hereof, the parties hereto have agreed, and do hereby
agree, as follows:

 

1. The Corporation hereby grants to the Holder, as a matter of separate
agreement and not in lieu of salary or any other compensation for services,
             shares of Common Stock of the Corporation (the “Restricted Stock
Award”) on the terms and conditions herein set forth.

 

2. The certificates representing the shares of Common Stock granted to the
Holder shall be registered in the name of the Holder and retained in the custody
of the Corporation until such time as they are delivered to the Holder or
forfeited to the Corporation in accordance with the terms hereof (the
“Restriction Period”). During the Restriction Period, the Holder will be
entitled to vote such shares and to receive dividends paid on such shares (less
any amounts, if any, which the Corporation is required to withhold for taxes).

 

3. If the Holder shall have been continuously in the employment of the
Corporation or one of its subsidiaries for a period of four (4) years from the
date of grant of this Restricted Stock Award, the Corporation shall deliver to
the Holder on or about the fourth (4th) anniversary thereof a certificate,
registered in the name of the Holder and free of restrictions hereunder,
representing all of the shares granted to the Holder pursuant to this Agreement.
No payment shall be required from the Holder in connection with any delivery to
the Holder of shares hereunder, except that the Holder agrees to pay whatever
income withholding tax the Corporation is obligated to collect as a part of the
delivery of the shares.

 

4. In the event of the termination of employment of the Holder, by reason of
Retirement (as defined in the Plan), death or disability, and if there then
remain any undelivered shares subject to restrictions hereunder, then such
restrictions shall be deemed to have lapsed and the certificates for the
remaining shares shall forthwith be delivered to such retired Holder (or his
beneficiary, estate or heirs).



--------------------------------------------------------------------------------

5. Subject to the provisions of paragraph 4 above, if the Holder ceases to be an
employee of the Corporation for any reason during the Restriction Period, then
the Holder shall cease to be entitled to delivery of any of the shares covered
by this Agreement which have not theretofore been delivered by the Corporation
pursuant to paragraph 3 above, and all rights of the Holder in and to such
undelivered shares shall be forfeited. The Holder is contemporaneously executing
the attached Powers of Attorney To Transfer Stock to effectuate the forfeiture
provisions contained in this Paragraph 5. Notwithstanding the forfeiture
provided herein, the Board may, within 120 days after such termination of
employment, in its sole discretion, determine whether such former Holder shall
receive all or any part of the undelivered shares granted pursuant to this
Agreement and whether to impose any conditions in connection therewith. In
addition, the Board shall from time to time determine in its sole discretion
whether any period of non-active employment, including authorized leaves of
absence, or absence by reason of military or governmental service, shall
constitute termination of employment for the purposes of this paragraph.

 

6. The granting of this Restricted Stock Award shall not in any way prohibit or
restrict the right of the Corporation to terminate the Holder’s employment at
any time, for any reason. The Holder shall have no right to any prorated portion
of the shares of Common Stock otherwise deliverable to the Holder on the
anniversary hereof next following a termination of employment (whether voluntary
or involuntary) in respect of a partial year of employment.

 

7. While shares of Common Stock are held in custody for the Holder pursuant to
this Agreement, they may not be sold, transferred, pledged, exchanged,
hypothecated or disposed of by the Holder and shall not be subject to execution,
attachment or similar process.

 

8. This Agreement and each and every obligation of the Corporation hereunder are
subject to the requirement that if at any time the Corporation shall determine,
upon advice of counsel, that the listing, registration or qualification of the
shares covered hereby upon any securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the granting
hereof or the delivery of shares hereunder, then the delivery of shares
hereunder to the Holder may be postponed until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.

 

9. In addition to amounts in respect of taxes which the Corporation shall be
required by law to deduct or withhold from any dividend payments on the shares
covered hereby, the Corporation may defer making any delivery of shares under
this Agreement until completion of arrangements satisfactory to the Corporation
for the payment of any other applicable taxes, whether through share withholding
provided for by the Plan or otherwise.

 

10. The Holder may elect, by written notice to the Corporation, to pay through
withholding by the Corporation all or a portion of the estimated federal, state,
local and other taxes arising from the vesting or distribution of shares of
Common Stock pursuant to this Restricted Stock Award (a) by having the
Corporation withhold shares of Common Stock or (b) by delivering
previously-owned shares, in each case being such number of shares of Common
Stock as shall have a fair market value equal to the amount of taxes to be
withheld, rounded up to the nearest whole share.

 

11. In the event of a “change in control”, as that term is defined in the Plan,
then the Holder shall have all the rights specified in Paragraph 10(B) of the
Plan.



--------------------------------------------------------------------------------

12. Defined words used in this Agreement shall have the same meaning as set
forth in the definitions section or elsewhere in the Plan, the terms and
conditions of which shall constitute an integral part hereof.

 

13. Any notice which either party hereto may be required or permitted to give
the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Secretary of the Corporation at its principal
office and to the Holder at his address as shown on the Corporation’s payroll
records, or to such other address as the Holder by notice to the Corporation may
designate in writing from time to time.

 

14. The Board shall have the right to resolve all questions which may arise in
connection with this Restricted Stock Award. Any interpretation, determination
or other action made or taken by the Board regarding the Plan or this Restricted
Stock Award shall be final, binding and conclusive.

 

MIDAS, INC.

By:

 

 

--------------------------------------------------------------------------------

    Chairman and Chief Executive Officer

 

ACCEPTED:         Holder:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name       Date



--------------------------------------------------------------------------------

POWER OF ATTORNEY TO TRANSFER STOCK

 

FOR VALUE RECEIVED, I,                                         , hereby
irrevocably constitute and appoint the Secretary of Midas, Inc. (the
“Corporation”) to be my attorney-in-fact to transfer to MIDAS, INC.
[                ] shares of the Common Stock of the Corporation granted to me
as Restricted Stock, standing in my name on the books of the Corporation, and
represented by Certificate No.                  (the “Restricted Shares”) with
full power of substitution in the premises;

 

PROVIDED HOWEVER, that exercise of this Power of Attorney shall be expressly
conditioned upon a forfeiture of the Restricted Shares pursuant to the
Restricted Stock Award dated                 , 200    . On the day the
Restricted Shares are no longer restricted, this Power of Attorney shall be null
and void and the original shall be delivered to me together with the Certificate
to which it refers.

 

Dated:                 , 200    .

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

 

In the presence of:

 

--------------------------------------------------------------------------------